DETAILED ACTION

Application Status
	Claims 1-10 are pending and have been examined in this application.
	This is the first communication on the merits. 	

Information Disclosure Statement
The information disclosure statements (IDS’s) filed on 14 August 2020 and the information disclosure statement filed on 09 December 2020 have been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/762,817 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations not recited in the reference location are an inherent feature of the claimed invention.
Regarding claim 1 of the instant application, the reference application claims every feature and limitation in claim 6 except for, “the base member comprises, at a left or right side portion thereof, a bracket fixing portion to which the mounting bracket is fixed” claimed in lines 14-15 in claim 1 of the . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7, and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tanabe (US 20170036635 A1).
With respect to claim 1, Tanabe discloses: A side airbag device disposed between a vehicle body and a seat (see abstract), the side airbag device comprising: an airbag (10, Fig. 1); an inflator (11, Fig. 2) configured to supply the airbag with gas; a base member (20, Fig. 3) configured to accommodate the airbag and the inflator, and to be fixed to the vehicle body (see paragraph [0055]); an outer covering member (60, Fig. 7) configured to cover at least a front side of the base member to form a front-facing interior surface; and a mounting bracket (30, Fig. 4) which includes an inflator fixing portion (33) to which the inflator is fixed and a base member fixing portion (30a, Fig. 3, see paragraph [0069]) which is located in a position different from a position of the inflator fixing portion and fixed to the base member, wherein the base member comprises, at a left or right side portion thereof, a bracket fixing portion (21b, Fig. 4) to which the mounting bracket is fixed.
With respect to claims 2, Tanabe discloses: The side airbag device according to claim 1, wherein the inflator fixing portion (33, Fig. 4) is located closer, than the base member fixing portion (30a, Fig. 3, see paragraph [0069]), to the interior surface. 
With respect to claim 3, Tanabe discloses: the base member fixing portion (30a, Fig. 3, see paragraph [0069]) is located farther, than the inflator (11), away from the interior surface. 
With respect to claim 4, Tanabe discloses: the inflator fixing portion is located closer, than the base member fixing portion, to a center of the base member in a lateral direction. 
With respect to claim 5, Tanabe discloses: the inflator comprises a plurality of bolts (13, Fig. 4) and wherein the inflator fixing portion comprises a plurality of inflator fixing holes (33) through which the plurality of bolts are disposed, respectively.  
With respect to claim 7, Tanabe discloses: the base member comprises an inner portion (not numbered, part of base member that mates with 32, Fig. 4) located laterally farther inward within the vehicle body relative to the airbag, and wherein the mounting bracket is fixed to the inner portion. 
With respect to claim 10, Tanabe discloses a method for manufacturing a side airbag device comprising the steps: forming a cushion pad integrally with the base member; fixing the base member to the vehicle body; and fixing, to the base member, the mounting bracket to which the inflator is fixed. Figure 7 of Tanabe illustrates a cushion pad (50) formed integrally with a base member (20), wherein the base member is fixed to a vehicle body (38), and a mounting bracket (30) to which an inflator (11) is fixed, and wherein the mounting bracket is fixed to the base member. Though the method steps as claimed and are not explicitly recited by Tanabe, to arrive at the configuration illustrated in Figure 7, the claimed method steps must have been carried out. Accordingly, Tanabe anticipates the claimed method. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe.
With respect to claim 6, Tanabe discloses all of the features as set forth above as well as a base member fixing portion (30a, Fig. 3, see paragraph [0069]) provided with a fixing hole (not numbered, illustrated at bottom of 21b, see paragraph [0069]) and a fastening member (not illustrated, see paragraph [0069]). Tanabe is silent in teaching a plurality of base member fixing holes through which a plurality of fastening members are disposed. 
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Tanabe to have a plurality of fixing holes and plurality of corresponding fasteners at the base member fixing portion, because such a modification is merely a duplication of existing parts. Such a person would have been motivated to duplicate the parts to provide a more secure attachment between the mounting bracket (30) and base member (20). Further, such a person would expect only predictable results because fixing holes and fasteners are common hardware and well-known in the art and the presence of additional fixing holes and fasteners has no effect on the operation of the device as a whole. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), where the court held that, “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.04 VI. B.).
With respect to claim 8, Tanabe discloses all of the features as set forth above and a base member that includes a wire frame (not numbered, rectangular wire frame illustrated in Fig. 4) but is silent in teaching that the wire frame is made of a metal rod. 
However, before the time of filing, a person having ordinary skill in the art would have found modifications to Tanabe to have the base member’s wire frame made of metal obvious because such a modification is, “the selection of a known material based on its suitability for its intended use” (see MPEP 2144.07). Such a person would have been motivated to make the modification to provide a base member with a high strength. 
Note, Tanabe discloses that in the prior art metal is a common material used in airbag housings and that in the current disclosure, “it has been demanded that the material of the housing box is changed to resin in order to reduce a weight” (see paragraph [0010]). Although Tanabe discloses disadvantages of using metal for the base member, the disclosure is not considered to teach away from using metal because, “[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine" (see MPEP 2413.02 V.). The reference is also not considered to teach away from the use of metal in the base member because the use of metal would not render the device inoperable or ineffective for its intended purpose. 
With respect to claim 9, Tanabe as modified above discloses: the side airbag deice according to claim 8, further comprising a cushion pad (50, Fig. 7) with which the base member (20) is covered. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses side airbag devices in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087.  The examiner can normally be reached on Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616